Citation Nr: 1740986	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  17-08 648		DATE
Advanced on the Docket


THE ISSUE

Entitlement to an initial compensable (in excess of 0 percent) disability rating for bilateral hearing loss.  


INTRODUCTION

The Veteran had active duty service from July 1959 to November 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2016 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a June 2017 brief, the Veteran's representative reported that the Veteran's hearing loss may have worsened within the last year and requested a new examination.  In September 2017, the Veteran's representative also asserted that the prior VA examination did not consider his reports of not being able to hold conversations while in crowds and his need to increase the volume on the television and radio.  Additionally, an October 2016 private examination noted a significant increase in hearing loss from June 2015 to October 2016.  The October 2016 private treatment record did not provide a Maryland CNC speech discrimination test that is necessary for rating hearing loss.  Although the Veteran was provided with a hearing examination in June 2016, only slightly more than a year prior to this decision, as the Veteran has asserted a worsening of his hearing loss specifically noting the increase in severity and requested a new VA examination, the Board finds that a new examination is required before a final decision on the merits may be made.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA audiological examination to ascertain and evaluate the current level of severity of the Veteran's hearing loss.  The examiner should review the claims file in conjunction with the examination.  Any medically indicated special tests should be accomplished.  The examiner should clearly report the extent of the Veteran's disability in accordance with VA rating criteria, and offer an opinion as to the level of occupational impairment caused by the bilateral hearing loss.

2.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Patricia Veresink, Associate Counsel

Copy mailed to:  Disabled American Veterans

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




